 Case 2:19-cr-00877-CCC Document 52-1 Filed 02/21/20 Page 1 of 5 PageID: 1063



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                        Hon. Claire C. Cecchi


                  v.

                                                Criminal No. 19-877
MATTHEW BRENT GOETTSCHE
[DEFENDANT TWO]
JOBADIAH SINCLAIR WEEKS
JOSEPH FRANK ABEL                               SCHEDULING ORDER
SILVIU CATALIN BALACI
                                                (Proposal by Defendant
                                                Jobadiah Sinclair Weeks)


      This matter having come before the Court for consideration; and the

United States being represented by Craig Carpenito, United States Attorney for

the District of New Jersey (by Jamie L. Hoxie, David W. Feder, Anthony P.

Torntore, Assistant U.S. Attorneys, appearing (the “Government’s Attorneys”));

and defendant Matthew Brent Goettsche being represented by Rodney Villazor,

Esq., Andrew Lourie, Esq., Hartley M.K. West, Esq., and Benjamin J.A. Sauter,

Esq.; and defendant Jobadiah Sinclair Weeks being represented by Adam P.

Schwartz, Esq., Andrew M. Hinkes, Esq., Michael L. Yaeger, Esq., and Simon A.

Gaugush, Esq.; and defendant Joseph Frank Abel being represented by Jason

J. LeBoeuf, Esq. (collectively, the “Defendants”); and the parties having agreed

on a schedule for the initial exchange of discovery; and the Court having

accepted such schedule, and for good cause shown,
 Case 2:19-cr-00877-CCC Document 52-1 Filed 02/21/20 Page 2 of 5 PageID: 1064



      It is on this     day of February, 2020, ORDERED that:

      1. The parties will work together to submit a protective order to the

Court no later than March 2, 2020.

      2. The Government shall provide any oral, written or recorded

statement of the Defendants (excluding written or recorded statements made

via email, electronic messenger, and/or Facebook chats), on or before March

6, 2020.

      3. The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or

before March 6, 2020. Exculpatory evidence that becomes known to the

Government after that date shall be disclosed reasonably promptly after

becoming known to the Government.

      4. If the Government intends to introduce into evidence in its case-in-

chief a confession made to law enforcement authorities by one defendant

that names or makes mention of a co-defendant, a copy of that statement or

confession shall be disclosed by the Government on or before March 6,

2020. The Government shall provide a proposed redaction to that statement

to conform with the requirements of Bruton v. United States, 391 U.S. 123

(1968) and its progeny, on or before March 13, 2020.

      5. The Government shall provide discovery required by Federal Rule

of Criminal Procedure 16(a)(1) as soon as practicable, with an initial

production on or before March 6, 2020. In addition to the items described

above in paragraphs 2 – 4, this initial production shall, at least, consist of:

                                         2
 Case 2:19-cr-00877-CCC Document 52-1 Filed 02/21/20 Page 3 of 5 PageID: 1065



           a. A copy of the BitClub Network website/server;

           b. The return of the Defendants’ respective electronic devices

seized at the time of their arrests on or about December 10, 2019; and

           c. The records gathered by the government during the covert

phase of its investigation that are subject to disclosure under Fed. R. Crim.

P. 16(a)(1)(A) – (E).

       6. The return of the Defendants’ electronic devices, as required by

paragraph 5(b), is dependent upon the Defendants’ agreement not to

challenge the authenticity of the records seized from those devices based

on the Government no longer having custody of the devices.

       7. The parties have agreed that potentially privileged materials

obtained during the course of this investigation are subject to a filter

review. To facilitate this filter review:

              a. On or before February 28, 2020, the Government, through the

Government’s filter attorney (the “Filter Attorney”) will provide each Defendant

with a list of the search terms that have been used to segregate all potentially

privileged and attorney work-product protected materials (“Potentially

Privileged Materials”) within the Defendants’ personal electronic accounts (the

“Personal Electronic Data”). If a particular Defendant has additional

reasonable search terms to propose with respect to the Personal Electronic

Data for that Defendant, those search terms shall be provided to the Filter

Attorney on or before March 6, 2020 and applied to that Defendant’s Personal

Electronic Data. Upon the conclusion of these searches, the Filter Attorney


                                            3
 Case 2:19-cr-00877-CCC Document 52-1 Filed 02/21/20 Page 4 of 5 PageID: 1066



will provide each Defendant with a copy of, or with access to, Potentially

Privileged Materials segregated from that Defendant’s Personal Electronic

Data on or before March 27, 2020.

             b. With respect to the paper records and material taken from

devices seized on or about December 10, 2019 (the “December 10th

Materials”), no later than March 6, 2020, each Defendant will provide the

Filter Attorney with reasonable search terms to be applied against the

December 10th Materials that are associated with that Defendant, for the

purpose of segregating Potentially Privileged Materials from other data. Upon

the conclusion of these searches, the Filter Attorney will provide each

Defendant with a copy of, or with access to, the Potentially Privileged

Materials that are segregated from the December 10th Materials that are

associated with that Defendant on or before March 27, 2020.

             c. No later than April 24, 2020, each Defendant will provide the

Filter Attorney with a privilege log identifying those materials, if any, over

which the Defendant wishes to assert privilege.

             d. Barring any unresolved objections brought to the Court’s

attention, all Potentially Privileged Material over which a Defendant has

not asserted a claim of privilege will be produced by the Filter Attorney to

the Government’s Attorneys on May 8, 2020.

             e. Any disputes between a Defendant and the Filter Attorney

regarding the privileged nature of an item will be brought to the attention of

and resolved by the Court.


                                          4
 Case 2:19-cr-00877-CCC Document 52-1 Filed 02/21/20 Page 5 of 5 PageID: 1067



      8. A status conference (the “First Status Conference”) shall be held on

March 30, 2020 at ________a.m./p.m. to assess the progress of discovery; to

determine a schedule for the production of the remaining discovery; to

consider any discovery disputes if necessary; and to set a date for the next

status conference in this matter.




                                     Honorable Claire C. Cecchi
                                     United States District Judge




                                        5
